 

Case 20-12522-JTD Doc472 Filed 11/10/20 Pagelof3

IN THE UNITED STATES BANKRUTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: CHAPTER 11
MALLINCKRODT PLC. Et al Case No. 20-12522
Debtors Before the honorable
MALLINCKRODT PLC. Et al Judge JOHN T. DORSEY a
Plaintiffs, SS
a 63
V. Ay
“83
STATE OF CONNECTICUT, et al., rm : a =
Defendants= 9 — = > re 4A

 

a) ome

: \ 9
Motion of proof of interest, objection to the requested plan regarding the

elimination of the common stock with no recovery to the shareholders, and
Appointment of a Case Trustee

| have read the letters of response of the shareholders Mr. Amit Arad and Mr.
James Parker, and | would like to join their opinions, in addition to claiming as
follows:

1. As a shareholder of the company | have an interest in the recovery plan
requested by the company, because it contains deleting of the exiting shares
without proper or any compensation. | honestly believe that my interest
represents all the shareholders of the company.

2. Inthe reasons for the request, the petitioner mainly details the difficulties that
await the company if the plan is not approved because of the many lawsuits
filed against it.

3. However, under the plan, the plaintiffs receive an answer that is not at all
related to the write-off of the existing share capital. In fact, the only
stakeholders who will benefit from the delisting of the existing share capital
are the management and The Guaranteed Unsecured Notes as defined in the
petition to whom the company's debt amount is approximately $ 1.2 billion,
and who will receive the 90% of the new share capital of the company instead
of about $ 825 million (since another 375 million will be issued as new secured
notes).
Case 20-12522-JTD Doc472 Filed 11/10/20 Page2of3

4. According to the plan, the management and key employees, who are
responsible for the situation of the company, rather scandalously, will receive,
10% of the new share capital of the company.

5. It should be noted that the insider shareholders previously held only 1.7% of
the company's share capital; so that they are in fact doubling their holdings
more than 5 times as part of the bankruptcy plan! Moreover, just a few
months ago, these executives received $ 5 million in compensation from the
company, in preparation for bankruptcy proceedings.

6. Not only that, the management seems to have chosen the easy solution,
without meeting the burden of proving that there is no other way to recover
the company, such as by raising capital or loans, and without deleting the

existing share capital a

 

 

7. The requested plan is actually being done on the back of existing shareholders
from the general public, who supposed to lose all their holdings, some a result
of life saving, thus the shareholders will be disproportionately and unfairly
harmed by the plan.

8. There is also big issue of the evaluation of the company according to it the
allocation of the new stocks will be divided 90% to the Guaranteed Unsecured
Notes and 10% to the management, and the shareholders are claiming that
because of the Conflict of interest of the management, this evaluation must
be done by an independent external expert to be nominated by the court.

9. Given the above, we the shareholders claim that there is a real concern that
the management of the petitioner isn't acting in good faith and even abuses
the voluntary bankruptcy process.

10. Therefore, The Honorable Judge is humbly requested not to approve the
proposed plan as it is, and to require the petitioner to amend it, or to appoint
a Case Trustee that will examine the requested plan and will propose the
necessity chances, in order that the public interest of protecting the
shareholders from the public will also be taken into account under the plan.

Sincerely,

’ “_
Alexander Koch

Jakob-Kaiser-Str. 14A Osnabrueck 49088, Germany
Tel. +49 15233562901 = Email: alex.koch59@gmail.com
Doc 472 Filed 11/10/20 Page 3 of 3

ey

¢

perciod-31- 21402

 

 
